Citation Nr: 0302989	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  01-05 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  There is uncontroverted medical opinion evidence that it 
is at least as likely as not that the veteran's bilateral 
sensorineural hearing loss is causally related to noise 
exposure in service.

2.  There is uncontroverted medical opinion evidence that it 
is at least as likely as not that the veteran's tinnitus is 
causally related to noise exposure in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral sensorineural hearing 
loss is warranted in this case because the evidence is in 
equipoise for and against the claim.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

2.  Service connection for tinnitus is warranted in this case 
because the evidence is in equipoise for and against the 
claim.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board finds that the duties and obligations under the 
VCAA have in fact been met with regard to the claims of 
service connection for bilateral hearing loss and tinnitus.  
The veteran has undergone VA examination and the veteran's 
service medical records have been obtained.  The veteran has 
been informed of all pertinent laws and regulations through 
the statement of the case and the Board notes that the 
veteran has been provided notice and assistance as required 
in the VCAA in letters from the RO dated in August 2001 and 
December 2001.  No further assistance in this regard appears 
to be warranted.  Consequently, the Board finds that 
additional development of these matters, including 
development for a medical opinion, is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

The veteran contends, in essence, that he is entitled to 
service connection for hearing loss and tinnitus.  In support 
thereof, the veteran maintains that he experienced acoustic 
trauma in service.  He maintains that he was in close 
proximity to noise as a power pack and power generator 
operator.  He explained that he spent long hours exposed to 
noise while setting up tents and generators and that he spent 
a good deal of time sleeping right next to the generators.  
He has also reported that he worked for a number of years 
after service on the assembly line at the Ford Motor Company, 
where he was exposed to factory noise.  

The record consists of service medical records, VA treatment 
records, a VA examination report and the veteran's 
statements.  Service medical records show no complaints or 
findings of hearing loss.  The veteran's examination at the 
time of service separation showed hearing within normal 
limits with no complaints of tinnitus.  

The veteran has reported that he has had hearing loss and 
constant tinnitus since probably the late 1970's.  VA 
examination was conducted in March 2002.  At that time, the 
examiner made a diagnosis of bilateral sensorineural hearing 
loss, dating back to the 1980's, along with constant 
tinnitus.  Although the examiner initially indicated that 
there was not enough evidence to attribute the bilateral 
sensorineural hearing loss to military noise exposure, an 
addendum included an additional opinion.  The addendum shows 
that the examiner, upon further reflection, found that the 
veteran's bilateral sensorineural hearing loss and tinnitus 
were at least as likely as not related to his history of 
noise exposure at the Ford Motor Company and that some of the 
sensorineural hearing loss and tinnitus may be secondary to 
the noise exposure in service but that the examiner was 
unable to say what percentage of hearing loss and tinnitus 
were attributable to each of these events.  

A report of audiology evaluation is of record.  The report, 
also dated in March 2002, reflects that the diagnostic test 
results were not reported due to general disagreement between 
behavioral observation and admitted thresholds, and due to 
conflict between that report and an earlier report.  However, 
VA treatment records show no other recent audio evaluation.  

As to the claims of bilateral hearing loss and tinnitus, the 
Board notes that post service medical records, namely the VA 
examination dated in March 2002, reflect complaints of 
hearing loss and tinnitus reportedly dating back to the 
1970's and early 1980's, as well as findings that there is a 
likely relationship between these problems and noise exposure 
in service.  There is competent medical opinion diagnosing 
the conditions and relating bilateral sensorineural hearing 
loss and tinnitus to service.  The only medical opinion of 
record does support this claim.  That opinion is persuasive 
and entitled to considerable probative weight, as it was 
thorough and included a review of the entire record.  It 
provides credible medical evidence of an etiological 
relationship between bilateral sensorineural hearing loss and 
tinnitus, and service consistent with the veteran's 
contentions.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issue at hand, 
as neither the veteran nor the others have been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, in combination with the medical evidence 
establishing a relationship between bilateral sensorineural 
hearing loss and service, and tinnitus and service, despite 
the lack of treatment for many years after service, the 
evidence is in equipoise for and against the claims.  In such 
cases, the benefit of the doubt has to be been considered, as 
there is an approximate balance of positive and negative 
evidence regarding the merits of these issues.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.  Such doubt is resolved in 
favor of the veteran.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for tinnitus is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

